Citation Nr: 1032051	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-21 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1997 to August 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the Veteran also appealed the issue of service 
connection for a skin condition of both hands.  A November 2007 
rating decision granted service connection for this issue.  As 
this action resulted in a complete grant of the benefit sought, 
this issue is no longer before the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1. The Veteran's hearing impairment in either ear does not meet 
the definition of hearing loss as defined by VA regulations.  

2. The Veteran's claimed tinnitus has not been shown to be 
etiologically related to an injury, illness or disease incurred 
during his active duty service; or initially manifested within a 
year of separation from service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for 
hearing loss in either ear are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2. The criteria for the establishment of service connection for 
tinnitus in either ear are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicable Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including organic neurological 
disorders such as sensorineural hearing loss and tinnitus, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

II. Service connection for bilateral hearing loss

Before service connection may be granted for hearing loss, such 
hearing loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the thresholds 
for any of the frequencies at 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

Service treatment records do not show complaints or findings 
regarding any hearing impairment.  There are two audiograms 
following service.

In August 2000, the Veteran underwent a hearing evaluation for 
civilian employment purposes.  The audiological evaluation showed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
00
5
LEFT
10
5
5
00
00

In July 2007, VA provided an audiogram for the Veteran.  The 
audiological evaluation showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
15
15
LEFT
20
10
15
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The record does not show that the Veteran's hearing impairment 
meets the VA criteria defining hearing loss.  38 C.F.R. § 3.385.  
Without evidence showing hearing loss in either ear as defined by 
VA regulations, the claim must be denied.  Id.; See Degmetich v. 
Brown, 104 F. 3d. 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).





III. Service connection for tinnitus

Evidence

Service treatment records are unremarkable for any complaints 
regarding tinnitus symptoms.  Nevertheless, the Veteran reports 
that he experienced noise exposure during active service.  The 
record shows that the Veteran served in an infantry battalion and 
received several firearm awards.  The Board finds the Veteran 
credible in his report of in-service noise exposure.  

The Veteran submitted letters, dated June 2004 and June 2006, by 
S.E.S., DO and S.A.S., MD, respectively.  Dr. S.E.S. noted the 
Veteran's subjective complaints of hearing loss and tinnitus; he 
expressed the opinion that these complaints were more likely than 
not related to service.  This is consistent with a June 2004 
treatment note by Dr. S.E.S. that contains the statement that the 
Veteran's hearing difficulties and tinnitus were most likely due 
to trauma during his military service.  Dr. S.A.S. expressed the 
opinion that probably the Veteran's subjective tinnitus is due to 
firing weapons, and being in the military was possibly causative 
of this.

The Veteran initially underwent a VA ear disease examination in 
September 2004.  He reported his history of in-service noise 
exposure and recalled developing tinnitus in his right ear during 
service.  Clinical examination of both ears was within normal 
limits.  No active ear disease was present.  The examiner 
diagnosed hearing loss, right ear and tinnitus of the right ear 
secondary to hearing loss.  

The Veteran was afforded a VA ear disease examination in July 
2007 by the same examiner who had conducted the September 2004 
examination.  The examiner noted the Veteran's history of in-
service noise exposure and present tinnitus complaints.  Clinical 
examination did not show any active ear disease.  The examiner 
diagnosed intermittent tinnitus of the right ear and opined it 
was at least as likely related to in-service noise exposure.  
However, he also noted that "it is very likely that 
[recreational noise exposure] could also play a part."  

Also in July 2007, the Veteran was afforded VA audiological 
examination.  The examiner reviewed the claims file and 
interviewed the Veteran.  The Veteran reported experiencing 
recurrent, intermittent, tinnitus in the right ear.  He could not 
recall the date of onset.  The examiner took an audiogram, which 
showed hearing within normal limits.  The examiner diagnosed 
unilateral tinnitus of the right ear.  He determined that it was 
less likely related to service as the Veteran's present hearing 
levels are not consistent with noise induced tinnitus.   

Analysis

The Veteran contends that he has tinnitus in his right ear due to 
in-service noise exposure.  As tinnitus is a readily observable 
symptom, the Veteran's lay statements are competent evidence of a 
present tinnitus disability.  The Board also finds his statements 
regarding his present tinnitus symptoms credible.    

The remaining issue is determining whether the present tinnitus 
symptoms are etiologically related to in-service noise exposure.  
The Board must weigh all lay and medical evidence of record in 
making such a determination.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Although the 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself; the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  Id.

Regarding the Veteran's contentions of a nexus between tinnitus 
symptoms and in-service noise exposure, the Board notes that the 
Veteran is competent to attest to factual matters of which he had 
first-hand knowledge, such as hearing difficulties or tinnitus 
symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005). However, the Veteran has not been shown to have the 
experience, education, or training, to report on the etiology of 
hearing impairments based on scientific principles.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Davidson v. Shinseki, 581 
Vet. App. 1313 (Fed. Cir. 2009).  Thus, the Board considers the 
Veteran's statements regarding tinnitus as competent lay 
evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
these statements are not considered competent medical evidence to 
show that in-service noise exposure was the cause of the present 
tinnitus symptoms.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  In this instance, the 
September 2004 and July 2007 VA examination reports and the 
letters by Drs. S.E.S. and S.A.S. are the only items considered 
competent medical evidence regarding the cause of the Veteran's 
tinnitus symptoms.  These items reflect differing conclusions 
about the etiology of the Veteran's tinnitus.  

After careful consideration of the entire record, including both 
lay statements and competent medical evidence, the Board finds 
that the preponderance of the evidence is against a finding of a 
nexus between current tinnitus symptoms and in-service noise 
exposure.  The reasons for the conclusion are explained below.  

The negative medical opinion expressed in the July 2007 VA 
examination report was based on review of the record and clinical 
examination, including an audiogram.  The examiner determined 
that the Veteran's complaints of tinnitus are not consistent with 
noise induced tinnitus as his hearing is within normal limits.  
Thus, in-service noise exposure is not the likely cause of 
tinnitus.  Dr. S.E.S. opined that it is more likely that tinnitus 
is related to in-service noise exposure.  Nonetheless, in his 
June 2004 letter, he did not provide a scientific explanation for 
his opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual predicate 
in the record, are not probative medical opinions).  
Additionally, Dr. S.A.S.'s June 2006 letter did not express his 
opinion in terms of scientific certainty; rather he stated 
"being in the military was possibly causative of [tinnitus]."  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992) 
(Service connection may not be based on resort to speculation or 
remote possibility).  Similarly, the VA examiner conducting the 
September 2004 and July 2007 ear disease examination did not 
provide any scientific explanation for his positive opinions.  
See Miller, supra.  He also remarked that recreational noise 
exposure "very likely" played a part in the development of 
tinnitus.  

The Board has considered the Veteran's lay statements as 
asserting a nexus and as asserting continuity of symptomatology.  
38 C.F.R. § 3.303(b).   However, the Board finds the 
substantiated medical opinion expressed in the July 2007 VA 
audiological evaluation more persuasive.  It was formulated by an 
audiologist based upon full review of the record and accompanied 
by a rationale.  Buchanan, supra.  

In sum, after careful consideration of both lay and medical 
evidence, the Board concludes that the record weighs against a 
finding of a nexus between tinnitus in either ear and in-service 
noise exposure.  The claim is denied.  38 C.F.R. §§ 3.303, 3.307, 
3.309.

IV. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a June 2004 letter, 
prior to the date of the issuance of the appealed October 2004 
rating decision.  The Veteran was not notified about how a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the 
claims for service connection are denied, the issues of a 
disability rating and an effective date are not for present 
consideration.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in July 
2007 that were fully adequate for the purposes of adjudication.  
The VA examination reports reflect a full review of the claims 
file, interview of the Veteran, clinical examination, and medical 
opinion by appropriately qualified healthcare providers.  
38 C.F.R. § 4.85; See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


